Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 102a2 as being anticipated by US 2020/0228968 (Bernardos et al.).
As to claim 1, Bernardos teaches a network slicing-based communication method, comprising: 
receiving, by a radio access network device (3GPP RAN/gNB, fig 2), a registration request from user equipment (WTRU, fig 2) (see step 205, fig 2), wherein the registration request comprises first information and second information, wherein the first information is used to indicate a type of a first network slice (SST in NSSAI), and wherein the second information is used to SD in NSSAI) (see paragraphs 68, 88 and 96); 
determining, by the radio access network device, an access and mobility management function network element (AMF fig 2) based on the type of the first network slice and the first network slice instance (see step 206, fig 2, and paragraphs 96 and 97); and 
sending, by the radio access network device, the registration request to the access and mobility management function network element (see step 207, fig 2), wherein the first information and the second information are used for network slice instance determining (see paragraphs 96 and 97).
As to claims 9 and 11, Bernardos teaches a user equipment (WTRU, fig 2), comprising: 
at least one processor; and a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor (see paragraphs 113 and 114), wherein the programming instructions instruct the at least one processor to perform operations comprising: 
obtaining, by user equipment (WTRU, fig 2), first information and second information, wherein the first information is used to indicate a type of a first network slice (SST in NSSAI), and wherein the second information is used to identify a first network slice instance in the first network slice (SD in NSSAI) (see paragraph 68); and 
sending, by the user equipment, a registration request (see step 205, fig 2) to a radio access network device (3GPP RAN/gNB, fig 2), see paragraphs 68, 88, 96 and 97).
As to claim 2, Bernardos further teaches receiving, by the radio access network device, capability information from the access and mobility management function network element (see step 201, fig 2), wherein the capability information is used to indicate a network slice type and a network slice instance that are supported by the access and mobility management function network element; and wherein the determining, by the radio access network device, an access and mobility management function network element based on the type of the first network slice and the first network slice instance comprises: determining, by the radio access network device, the access and mobility management function network element based on the type of the first network slice, the first network slice instance, and the capability information (see paragraphs 68, 88, 96 and 97).
As to claim 3, Bernardos further teaches wherein the determined access and mobility management function network element supports the type of the first network slice and the first network slice instance (see paragraphs 96 and 97).
As to claim 4, Bernardos further teaches determining, by the access and mobility management function network element based on the first information and the see paragraphs 96 and 97).
As to claim 5, Bernardos further teaches sending, by the access and mobility management function network element, capability information to the radio access network device (see step 201, fig 2), wherein the capability information is used to indicate the type of the first network slice and a network slice instance that is in the first network slice and that is supported by the access and mobility management function network element, and wherein the capability information is used for determining the access and mobility management function network element (see paragraphs 68, 88, 96 and 97).
As to claim 6, Bernardos further teaches wherein the network slice instance that is in the first network slice and that serves the user equipment is the first network slice instance (see paragraphs 68, 88, 96 and 97).
As to claims 10 and 12, Bernardos further teaches wherein obtaining the first information and the second information comprises at least one of 
receiving a registration accept message from a second access and mobility management function network element, wherein the registration accept message comprises the first information and the second information, and wherein the second access and mobility management function network element supports the type of the first network slice and the first network slice instance; 
receiving a session establishment accept message from a third access and mobility management function network element, wherein the session establishment accept message comprises the first information and the second information, and wherein the third access and mobility management function network element supports the type of the first network slice and the first network slice instance; or 
receiving the first information and the second information from an interworking network element (N3IWF, fig 2), wherein the interworking network element supports a session management function of a first network and a session management function of a second network (see paragraphs 68, 77 and 78).
Allowable Subject Matter
Claims 7 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2021/0289351 (Ferdi et al.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641